DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 comprising claims 17 – 35 in the reply filed on 12/3/2021 is acknowledged.  Claim 36 has been rejoined.
Allowable Subject Matter
Claims 17 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Cheng et al. (CN107754962 A) teach a digital microfluidic droplet drive device and a drive method, and specifically discloses the following content: the digital microfluidic droplet drive device specifically comprising a first substrate 11, a second substrate
12 and a control circuit layer, the first substrate 11 and the second substrate 12 having a droplet 10 accommodation space formed between same. Wherein a side of the first substrate 11 nearest to the second substrate 12 being provided with a reference electrode layer 13, and a side of the reference electrode layer 13 facing away from the first substrate 11 being provided with a hydrophobic layer 14. A side of the second substrate 12 nearest to the first substrate 11 being provided with a drive electrode layer 15, the drive electrode layer 15 comprising a plurality of mutually-insulated drive electrode blocks 151; a side
of the drive electrode layer 15 facing away from the second substrate 12 being provided with a dielectric layer 16, and a side of the dielectric layer 16 facing away from the drive electrode layer 15 being provided with a second hydrophobic layer 17. A control circuit 
Regarding claim 17, the cited prior art neither teaches nor fairly suggests a chip substrate having a plurality of control regions spaced apart from each other, and a driving electrode in each of the control regions over the first bas substrate, the chip substrate further comprising a pressure detecting element in each of the control regions over the first base substrate, and configured to detect a pressure from the droplet, such that the chip substrate determines a position of the droplet according to the pressure.
Regarding claim 36, the cited prior art neither teaches nor fairly suggests a method for fabricating a chip substrate, the method further comprising:
forming a cavity on a base substrate;
forming a plurality of driving electrodes spaced apart from each other over the base substrate to define a plurality of control regions;
forming a force sensitive resistor in each of the control regions over the base substrate; and

wherein the driving electrodes and the force sensitive resistors are located in a same layer, and the driving electrode and the force sensitive resistor in each of the control regions are electrically coupled with each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796